Justice SILAK
dissenting.
I respectfully dissent from the majority opinion for the reasons stated below.
The Sawtooth National Recreation Area (SNRA) Act comprises two areas: the wilderness section and non-wilderness section. Regarding the non-wilderness section, or so-called “recreation area” of the SNRA, the plain language of the SNRA Act states that the purpose of this area is to “assure the preservation and protection of the natural, scenic, historic, pastoral and fish and wildlife values and to provide for the enhancement of the recreational values associated therewith....” 16 U.S.C. § 460 aa(a). This section is to be read in conjunction with § 1(a) of the Act, which states:
The Secretary shall administer the recreation area in accordance with the laws, rules and regulations applicable to the national forests in such manner as will best provide (1) the protection and conservation of the salmon and other fisheries; (2) the conservation and development of scenic, natural historic, pastoral, wildlife, and other values, contributing to and available for public recreation and enjoyment, including the preservation of sites associated with and typifying the economic and social history of the American West; and (3) the management, utilization, and disposal of natural resources on federally owned lands such as timber, grazing, and mineral resources insofar as their utilization will not substantially impair the purposes for which the recreation area is established.
16 U.S.C. § 460 aa-l(a).
The express statement of purpose in the very words of the SNRA Act is sufficient to determine Congress’s primary purpose for establishing the SNRA. Additionally, the legislative history reaffirms what Congress expressly stated in the statutory language. The legislative history is voluminous, but statements regarding the goals of the proposed legislation show that the preservation *948of a unique environment was Congress’s primary focus in promulgating the SNRA Act. The House Report states that “the acknowledged objective of the Congress is to assure the preservation and protection of the natural, scenic, historic, pastoral and fish and wildlife values and to provide for the enhancement of the recreational values associated with them.” H.R.Rep. No. 92-762 at 9 (1971); Sawtooth National Recreation Area, Idaho: Hearings on S. 1407 and H.R. 6957 Before the Senate Subcomm. on Parks and Recreation of the Comm, on Interior and Insular Affairs, 92d Congress at 44 (April 12 and 13, 1972) (hereinafter referred to as “1972 Senate Hearing”). Senator Frank Church of Idaho stated, “the purpose of this legislation is to protect the scenic values and recreational values and give them a priority that they don’t have under ordinary law.” 1972 Senate Hearings at 65. The legislative history also emphasizes Congress’s desire to give “national recognition” to the Sawtooth “scenic and recreational values,”. S.R. No. 92-797 at 3 (1972), U.S.Code Cong. & Admin.News 1972 at 702, 702-703; to protect the fisheries and the “numerous lakes, streams and rivers” within the SNRA that provide habitat for fish, id. at 4, U.S.Code Cong. & Admin.News 1972 at 703; and to safeguard the “180 gem-like lakes,” “several hundred miles of rushing streams,” and scenic views that draw visitors to the area, H.R.Rep. No. 92-762 at 5; 1972 Senate Hearings at 40.
The enumerated purposes of preservation and protection of natural scenic and recreational values, including salmon and other fisheries, lead me to the conclusion that these primary purposes of the recreation area would be entirely defeated without water. Thus, I would conclude under the Winters doctrine that a federal water right is also implied by the Act in the non-wilderness section of the SNRA.
I disagree with the majority opinion’s conclusion that the primary purpose of the Act is to prevent subdivisions and restrict mining. To say that the SNRA’s primary purpose is to enact these restrictions is to ignore the express legislative language concerning preservation and protection of natural, scenic and recreational values, as well as the legislative history. If Congress had been primarily concerned with only subdivisions on the private lands and mining on federal lands, it could have enacted a statute limited to these matters.
Further, there is no inconsistency between the specific legislative concerns to regulate subdivisions and mining, and the broader legislative purposes set forth in the statute and quoted above. Congress’s desire to limit the development of private land located within the SNRA boundaries, and to bar new mining claims, is a means of achieving the preservation of the entire area’s natural, scenic, and recreational values that the Act itself cites in § 1(a). The reason that Congress was concerned about subdivisions and mining is that it feared these were threats to the natural, scenic, and recreational values of the area. The Senate Report, for example, referred to the prospect of subdivisions as “one of the potential threats” to the objective of “general public outdoor recreation,” and to the possible development of a molybdenum mine at White Cloud Peaks as another possible threat to the recreation objective. S.Rep. No. 92-797 at 4-5, U.S.Code Cong. & Admin.News 1972 at 702, 704.
The majority’s analysis of the primary purpose of the SNRA Act is flawed, for without support in either the Act itself or in the legislative history it confuses the means for the end: the “means” of preservation is regulating subdivisions and mining. The “end” is to “assure the preservation and protection of the natural, scenic, historic, pastoral and fish and wildlife values and to provide for the enhancement of the recreational values associated therewith ...” 16 U.S.C. § 460aa(a). This is the primary purpose of the Act and it cannot be achieved, under the Winters doctrine, without water. As the district court correctly noted, protection of fish habitat is impossible without the presence of the water in which the fish live.
Regarding the wilderness portion of the SNRA, as stated in my dissent in the companion appeal of Potlatch, et al. v. United States, 134 Idaho 916, 12 P.3d 1260 (2000), wilderness areas are established for the primary purpose of preserving the wilderness character of reserved areas. The proper application of the Winters doctrine dictates that an implied federal reserved water right be *949granted for the portion of the SNRA that is designated a wilderness area.
Therefore, I would affirm the district court’s decision that a federal water right for the SNRA is implied under the Winters doctrine in both the recreation and wilderness areas, and I would remand to the district court for a determination of the amount necessary to fulfill the purposes of the SNRA Act for the non-wilderness area.